NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0084n.06

                                  Nos. 18-6111/6112/6113/6115

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 GINNY HUMPHREY, as parent and legal guardian             )
 of minor child, O.H.; ANGEL GIBSON, as parent            )                       FILED
 and legal guardian of minor child, B.W.; DEBBIE          )                 Feb 04, 2020
 ALLARD, as parent and legal guardian of minor            )             DEBORAH S. HUNT, Clerk
 child, B.S.; BARRY MARTINDELL, as parent and             )
 legal guardian of minor children, A.M. and C.M.,         )
                                                          )
        Plaintiffs-Appellants,
                                                          )
        v.                                                )
                                                          )
 RICKIE FRIAR, individually and in his official           )
 capacity, et al.,                                        )      ON APPEAL FROM THE
        Defendants,                                       )      UNITED STATES DISTRICT
                                                          )      COURT FOR THE WESTERN
                                                          )      DISTRICT OF TENNESSEE
 CHIEFS RAY DOUGLAS, RITA STANBACK
                                                          )
 AND FRANK TENNANT, individually and in
                                                          )
 official capacity as Chiefs of the Millington Police
                                                          )
 Department; MAYORS RICHARD HODGES,
                                                          )
 LINDA L. CARTER AND TERRY JONES,
                                                          )
 individually and in official capacity as Mayors of the
                                                          )
 City of Millington; CITY OF MILLINGTON,
                                                          )
 TENNESSEE,
                                                          )
        Defendants-Appellees.                             )


       Before: KETHLEDGE, BUSH, and NALBANDIAN, Circuit Judges.

       KETHLEDGE, Circuit Judge. A reserve officer for the Millington Police Department

sexually abused several children. The parents of four of his victims brought suit under 42 U.S.C.

§ 1983 against the City of Millington, three of its chiefs of police, and three of its mayors. The

district court dismissed the parents’ complaint for failure to state a claim. This appeal followed.
Nos. 18-6111/6112/6113/6115, Humphrey, et al. v. Friar, et al.


       With one exception, we affirm for substantially the reasons stated by the district court in

its notably careful and thorough opinion. The exception is that we respectfully disagree with the

court’s dismissal of the claims for supervisory liability against Chiefs Stanback and Tennant.

Specifically, both chiefs allegedly received the following reports: a report from O.H.’s stepmother

that she thought, based on Friar’s interaction with her daughter, that Friar was a pedophile; a report

from the parent of a YMCA employee, alleging that Friar had photographed children in their

bathing suits at the pool; and especially the repeated reports from a reserve officer who allegedly

told Stanback and Tennant that Friar had been fired by another department for “sexual misconduct

with young girls” and that the officer himself had observed Friar engage in “improper conduct

towards young female children while on-duty.” These reports plausibly gave Stanback and

Tennant reason to know that Friar was likely to abuse young children if given the chance. And

the chiefs’ alleged failure to take any action whatsoever in response to these repeated reports, while

retaining Friar as a reserve officer, plausibly amounted to deliberate indifference to or

acquiescence in the abuse that followed. See, e.g., Doe v. City of Roseville, 296 F.3d 431, 439 (6th

Cir. 2002). We further think that the relevant law made sufficiently clear, for purposes of denying

qualified immunity at this stage of the case, that the actions and omissions of these two defendants

violated the plaintiffs’ constitutional rights as alleged in the claims of supervisory liability. See,

e.g., Peatross v. City of Memphis, 818 F.3d 233, 243 (6th Cir. 2016); Howard v. Knox County, 695

F. App’x 107, 116 (6th Cir. 2017).

       The district court’s judgment is affirmed, except we reverse the district court’s dismissal

of the claims against Stanback and Tennant for supervisory liability; and we remand the case to

the district court for further proceedings consistent with this opinion.




                                                 -2-